     Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.1 Filed 06/30/21 Page 1 of 44




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT MICHIGAN

RITA C. SIMPSON-VLACH,
ALAN SIMPSON-VLACH,
on behalf of A.S. and M.S., and
individually, KATHY BISHOP,
CHRISTOPHER PLACE,
on behalf of C.P. and H.P, and
individually,

                              Plaintiffs,           Civil Action No. 21-cv-11532
v.                                                  Honorable


MICHIGAN DEPARTMENT OF EDUCATION,
ANN ARBOR PUBLIC SCHOOLS,
WASHTENAW INTERMEDIATE SCHOOL DISTRICT,
DR. JEANICE SWIFT, in her official capacity,
DR. MARIANNE FIDISHIN, in her official capacity,
SCOTT MENZEL, in his official capacity,
NAOMI NORMAN, in her official capacity,
MICHAEL F. RICE, Ph.D., in his official capacity,

                        Defendants.
__________________________________/

                  PROPOSED CLASS ACTION COMPLAINT AND
            REQUEST FOR AUTOMATIC AND PRELIMINARY INJUNCTION

         Plaintiffs, Rita C. Simpson-Vlach, Alan Simpson-Vlach, Kathy Bishop, and Christopher

Place, individually and on behalf of their special needs children (collectively referred to as

“Plaintiffs”), for their Proposed Class Action Complaint and Request for Automatic and

Preliminary Injunction against the Michigan Department of Education (“MDE”), the Ann Arbor

Public Schools (“AAPS”), the Washtenaw Intermediate School District (“WISD”) and other

similarly situated local education agencies (“LEAs”) in Michigan, Dr. Jeanice Swift, Dr. Marianne

Fidishin, Scott Menzel, Naomi Norman and Michael F. Rice, Ph. D. (“the individual RICO

defendants or individual defendants”) allege as follows:
     Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.2 Filed 06/30/21 Page 2 of 44




                                  PRELIMINARY STATEMENT

1.       This action is brought pursuant to the Individuals with Disabilities Education Act, 20

U.S.C. § 1401, et seq (“IDEA”), the Michigan Administrative Rules for Special Education, §

341.1717 et seq. (“MARSE”), Section 504 of the Rehabilitation Act of 1973 (“§ 504”), 29 U.S.C.

§ 794(a); 34 C.F.R. § 104.4(a), Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12132; 28 C.F.R. § 35.104, the Michigan Persons with Disabilities Civil Rights Act (“MPDCRA

or the Michigan Act”), M.C.L. § 37.1101 et seq., 42 U.S.C. § 1983 and the Equal Protection Clause

of the Fourteenth Amendment, the Racketeer Influenced and Corrupt Organizations (“RICO”) Act

of 1970, 28 U.S.C. §§ 1961-1968 and the concomitant implementing regulations, case law and

public policy.

2.       Plaintiffs are children with disabilities and the parents of those children, who were denied

their rights under IDEA, MARSE, the ADA, § 504, the Michigan Act, the Equal Protection Clause

of the Fourteenth Amendment and RICO for the 2019-2020 and 2020-2021 school years by

defendants. Plaintiffs seek declaratory and injunctive relief to enjoin defendants from violating

their procedural and substantive rights under IDEA, MARSE, the ADA, § 504, the Michigan Act,

the Equal Protection Clause of the Fourteenth Amendment and RICO.

                                   JURISDICTION AND VENUE

3.       Jurisdiction of the United States District Court for the Eastern District of Michigan is

invoked under 20 U.S.C. § 1415(i)(2) providing for jurisdiction and a right of action in this Court

for parties aggrieved under IDEA.

4.       Jurisdiction of the United States District Court for the Eastern District of Michigan is also

invoked under Section 504 of the Rehabilitation Act of 1973 (“§ 504”), 29 U.S.C. § 794(a); 34

C.F.R. § 104.4(a), and Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132;



                                                  2
     Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.3 Filed 06/30/21 Page 3 of 44




28 C.F.R. § 35.104.

5.       Jurisdiction is also invoked under 42 U.S.C. §1983.

6.       Jurisdiction is also invoked under the Racketeer Influenced and Corrupt Organizations Act

of 1970 pursuant to 28 U.S.C. §§ 1961-1968 of RICO, in particular18 U.S.C. § 1964.

7.       Jurisdiction is also conferred by 28 U.S.C. § 1331, providing for jurisdiction of all civil

actions arising under the laws of the United States.

8.       This Court may also order declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201

and 2202.

9.       The Court also has pendent jurisdiction to adjudicate any state claims, which may arise out

of the same facts as the federal claims asserted herein pursuant to 28 U.S.C. § 1367.

10.      Venue is proper in the United States District Court for the Eastern District of Michigan, as

authorized by 28 U.S.C. § 1391.

11.      Plaintiffs have not exhausted their administrative remedies under 20 U.S.C. § 1415(i)(2)

because they fall within the exceptions to 20 U.S.C. §1415(i)(2), including 20 U.S.C. § 1415(j).

                                           THE PARTIES

12.      Plaintiff A.S. was twelve years old in March of 2020 when AAPS ceased in-person

instruction and services due to the COVID-19 pandemic, and therefore a minor during the 2019-

2020 and 2020-2021 school years. Exhibit A, 10/28/19 A.S. IEP.

13.      Plaintiff M.S. was nine years old in March of 2020 when AAPS ceased in-person

instruction and services due to the COVID-19 pandemic, and therefore a minor during the 2019-

2020 and 2020-2021 school years. Exhibit B, 2/12/20 M.S. IEP.

14.      Plaintiffs Rita C. Simpson-Vlach and Alan Simpson-Vlach are the parents and natural

guardians of A.S. and M.S.



                                                  3
 Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.4 Filed 06/30/21 Page 4 of 44




15.      Plaintiff C.P. was ten years old in March of 2020 when AAPS ceased in-person instruction

and services due to the COVID-19 pandemic, and therefore a minor during the 2019-2020 and

2020-2021 school years. Exhibit C, C.P. 4/4/19 IEP.

16.      Plaintiff H.P. was seven years old in March of 2020 when AAPS ceased in-person

instruction and services due to the COVID-19 pandemic, and therefore a minor during the 2019-

2020 and 2020-2021 school years. Exhibit D, H.P. 12/12/19 IEP.

17.      Plaintiffs Kathy Bishop and Christopher Place are the parents and natural guardians of C.P.

and H.P.

18.      A.S., M.S., C.P. and H.P. are children with disabilities, as defined by 20 U.S.C. § 1401(3),

and are entitled to receive a free and appropriate public education (“FAPE”) and related services

from the MDE, the WISD and AAPS. Exhibits A-D.

19.      At all relevant times plaintiffs resided and continue to reside in Ann Arbor, Michigan. Id.

20.      A.S., M.S., C.P. and H.P. are not expressly named within this complaint because of privacy

provisions in IDEA as well as the Family Education Rights Privacy Act (“FERPA”), 20 U.S.C.

§1232.

21.      Defendant Michigan Department of Education is, and was at all material times, a state

educational agency (“SEA”) that manages and controls the educational affairs of Michigan public

schools.

22.      Defendant AAPS is a local education authority (“LEA”) as defined by 14 U.S.C. §1401

and 34 C.F.R. § 300.28 responsible for providing A.S., M.S., C.P and H.P. with a FAPE.

23.      Defendant WISD is also a LEA as defined by as 14 U.S.C. §1401 and 34 C.F.R. § 300.28

responsible for providing A.S., M.S., C.P and H.P. with a FAPE.

24.      The MDE has established policies and procedures, both written and informal, concerning



                                                  4
 Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.5 Filed 06/30/21 Page 5 of 44




the implementation of IDEA.

25.    The MDE receives funding pursuant to IDEA, 20 U.S.C. § 1412, the ADA, and § 504, and

therefore must comply with the statutes’ provisions.

26.    Defendant MDE’s principal place of business is Lansing, Michigan.

27.    Defendant AAPS’s primary place of business is Ann Arbor, Michigan.

28.    Defendant WISD’s primary place of business is Ann Arbor, Michigan.

29.    Plaintiffs reside in the AAPS school district. Exhibits A-D.

30.    The MDE is responsible for ensuring all LEAs, including AAPS and WISD, provide a

FAPE to all Michigan students with disabilities pursuant to statutory rights arising under IDEA,

MARSE, the ADA, § 504, the Michigan Act and § 1983 and their implementing regulations.

31.    Dr. Jeanice K. Swift is the Superintendent of AAPS.

32.    Dr. Marianne Fidishin is the Executive Director of Student Intervention and Support

Services for AAPS.

33.    Defendant Scott Menzel is the former Interim Superintendent of WISD.

34.    Defendant Naomi Norman is the current Interim Superintendent of WISD.

35.    Defendant Michael F. Rice, Ph.D. is the State Superintendent for MDE.

                                 FACTUAL ALLEGATIONS

36.    Plaintiffs bring this action under IDEA, MARSE, the ADA, § 504, the Michigan Act, §

1983 and RICO seeking declaratory and injunctive relief to enjoin the MDE, WISD, AAPS, and

other similarly situated LEAs, from violating their procedural and substantive rights under IDEA,

MARSE, the ADA, § 504, the Michigan Act and § 1983.

37.    The primary mechanism for insuring implementation of IDEA’s mandate of a FAPE is the

Individualized Education Plan (“IEP”), as defined by 20 U.S.C. §§1401 (14), 1414(d).



                                                5
  Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.6 Filed 06/30/21 Page 6 of 44




38.    An IEP is a written statement, prepared for every child with a disability, that sets forth the

special education and related services, supplementary aids and services, and program

modifications or supports to be provided to the child, or on behalf of the child, to enable that child

to achieve a comprehensive set of annual goals and short-term objectives.

39.    On March 16, 2020, AAPS closed its schools and ceased all in-person instruction and

services due to the COVID-19 pandemic.

40.    In response to the COVID-19 pandemic, the United States Department of Education (“U.S.

DOE”) published two guidance documents to school districts in March of 2020: a Supplemental

Fact Sheet and a Questions and Answers document. Exhibit E, March 12, 2020 Supplemental Fact

Sheet; Exhibit F, March 2020 Questions and Answers on Providing Services to Children with

Disabilities During the Coronavirus Disease 2019 Outbreak.

41.    The Fact Sheet stated: “To be clear: ensuring compliance with the Individuals with

Disabilities Education Act (IDEA), Section 504 of the Rehabilitation Act (Section § 504), and

Title II of the Americans with Disabilities Act should not prevent any school from offering

educational programs through distance instruction.” Exhibit E.

42.    The Questions and Answers sheet stated that each school would have to “make an

individualized determination whether and to what extent compensatory services may be needed,

consistent with applicable requirements, including to make up for any skills that may have been

lost.” Exhibit F.

43.    The U.S. DOE did not provide any waivers of IDEA to any state. Exhibit E.

44.    On April 10, 2020, MDE Office of Special Education (OSE) issued a memo titled

“Guidance for Compliance with IDEA and MARSE During the COVID-19 Pandemic.” Exhibit

G: April 10, 2020 Memorandum, “Guidance for Compliance with IDEA and the MARSE During



                                                  6
  Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.7 Filed 06/30/21 Page 7 of 44




the COVID-19 Pandemic.”

45.    The Memo stated: “The MDE has requested flexibilities from U.S. Department of

Education for certain requirements of the Individuals with Disabilities in Education Act pertaining

to initial evaluation timelines, re-evaluation due dates, annual individualized education program

(IEP) review timelines, state complaint timelines, and Part C and Part B transition timelines.” Id.

46.    The MDE did not provide any more guidance to its LEAs regarding how to comply with

IDEA, MARSE, § 504, the ADA or the Michigan Act through “distance” or virtual instruction.

47.    Prior to the closure of AAPS in-person instruction, on August 8, 2019, Michael F. Rice,

Ph.D., State Superintendent for MDE sent all Michigan Intermediate School Districts and State

Agency Directors of Special Education a Memo that provided “notice of grant awards to the

Intermediate School Districts and State Agencies under the Individuals with Disabilities Education

Act (IDEA), Part B, Section 611.” Exhibit H, August 8, 2019 Memo from MDE to SEAs.

48.    Exhibit A attached to the memo shows that MDE received over $377 million from the U.S.

DOE. Id.

49.    Exhibit A also shows that the WISD received $10,813,290.00 “Flowthrough” IDEA for

the 2019-2020 school year and $143,000.00 in “General Supervision” from the U.S. DOE. Id.

50.    After the closure of in-person instruction at AAPS, on July 1, 2020, the U.S. DOE approved

the MDE’s “application for Federal Fiscal Year (FFY) funds under Part B of the Individuals with

Disabilities Act (IDEA Part B).” Exhibit I, July 1, 2020 Letter from U.S. DOE.

51.    Attached to the July 1, 2020, letter are the assurances made by the Michigan Department

of Education regarding its “policies and procedures in place as required by Part B of the Individuals

with Disabilities Education Act.” Id.

52.    MDE assured the U.S. DOE that: “[c]hildren with disabilities and their parents are afforded



                                                 7
  Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.8 Filed 06/30/21 Page 8 of 44




the procedural safeguards required by 34 CFR §§ 300.400 through 300.536 and in accordance with

20 U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” Id.

53.    MDE assured the U.S. DOE that “[t]he Chief Executive Officer of a State or designee of

the officer shall ensure that an interagency agreement or other mechanism for interagency

coordination is in effect between each public agency described in subparagraph (b) of 34 § CFR

300.154 and the State education agency, in order to ensure that the services described in paragraph

(b)(1)(i) that are needed to ensure a free appropriate public education are provided, include the

provision of such services during the pendency of any dispute under § 300.154(a)(3).” Id.

                                               A.S.

54.    A.S. is eligible for special education from AAPS due to a specific learning disability.

Exhibit A.

55.    As a result of A.S.’s specific learning disability, A.S. has global developmental

impairments that adversely affect his educational abilities and performance. Id.

56.    A.S. struggles with focus, generally, and math calculations, specifically, and requires a

high degree of individualized attention and instruction. Id.

57.    According to A.S.’s October 28, 2019 IEP, A.S. received between fifty-three minutes and

an hour and six minutes of resource room instruction per week. Id.

58.    A.S.’s October 28, 2019 IEP states that “the primary mode of service is directly working

with the student.” Id.

59.    A.S.’s October 28, 2019 IEP does not state whether this mode will be in-person or virtual.

60.    A.S. requires direct resource room services to accommodate his disabilities so he can

receive a FAPE. Id.

61.    On March 16, 2020, AAPS ceased all in-person education due to the COVID-19 pandemic.



                                                 8
  Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.9 Filed 06/30/21 Page 9 of 44




62.    As a result of the March 16, 2020 closure of AAPS schools, AAPS altered A.S.’s IEP for

the 2019-2020 school year to complete virtual instruction and services without any prior written

notice and/or the proper participation of parents.

63.    The alterations and concomitant placement of A.S. at home receiving virtual instruction

and services was procedurally defective because AAPS:

       a.      Altered A.S.’s IEP to complete virtual instruction without prior written notice or

any written notice;

       b.      Altered A.S.’s IEP without the meaningful participation of his parents;

       c.      Failed to reconvene an IEP meeting at a time that was mutually agreeable with

parents prior to, or even soon after, changing A.S.’s placement from in-person instruction and

services to home placement with virtual instruction and services;

       d.      Failed to ensure that A.S. could access a free and appropriate public education on

the same level as his non-disabled peers.

64.    During the 2019-2020 school year, from March 16, 2020 through June 12, 2020, A.S.

attended school at home with virtual instruction and services.

65.    During the 2020-2021 school year, A.S. attended school at home with virtual instruction

until May of 2021 when AAPS offered a hybrid option.

66.    Plaintiff Rita C. Simpson-Vlach and Alan Simpson-Vlach filed an administrative due

process complaint against defendants but did not exhaust their administrative due process remedies

under 20 U.S.C. § 1415(i)(2), on behalf of A.S., because their claims fall within the exceptions

specified by law.

67.    Plaintiffs have neither waived nor abandoned any claims or arguments under IDEA or state

law.



                                                 9
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.10 Filed 06/30/21 Page 10 of 44




                                               M.S.

68.    M.S. is eligible for special education from AAPS due to a health impairment arising from

her medical diagnosis of attention deficit hyperactivity disorder (“ADHD”) and her “limited

alertness to education.” Exhibit B.

69.    As a result of M.S.’s health impairment, M.S. has global developmental impairments that

adversely affect her educational abilities and performance. Id.

70.    M.S. struggles with focus, generally, and reading, specifically, and requires a high degree

of individualized attention and instruction. Id.

71.    According to M.S.’s February 12, 2020, IEP, M.S. received twenty-thirty minutes of social

work services three or four times a month, and one and a half to two and a half hours of resource

room instruction for reading a week. Id.

72.    According to M.S.’s February 12, 2020 IEP, “the primary mode of service is directly

working with the student.” Id.

73.    M.S.’s February 12, 2020 IEP does not state whether this mode will be in-person or virtual.

74.    M.S. requires direct resource room services and direct social work services to

accommodate her disability so she can receive a FAPE. Id.

75.    On March 16, 2020, AAPS ceased all in-person education due to the COVID-19 pandemic.

76.    As a result of the March 16, 2020 closure of AAPS schools, AAPS altered M.S.’s IEP for

the 2019-2020 school year to complete virtual instruction and services without any prior written

notice and/or the proper participation of parents.

77.    The alterations and concomitant placement of M.S. at home receiving virtual instruction

and services was procedurally defective because AAPS:

       a.      Altered M.S.’s IEP to complete virtual instruction without prior written notice, or



                                                   10
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.11 Filed 06/30/21 Page 11 of 44




any written notice;

       b.      Altered M.S.’s IEP without the meaningful participation of her parents;

       c.      Failed to reconvene an IEP meeting at a time that was mutually agreeable with

parents prior to, or even soon after, changing M.S.’s placement from in-person instruction and

services to home placement with virtual instruction and services;

       d.      Failed to ensure that M.S. could access a free and appropriate public education on

the same level as her non-disabled peers.

78.    During the 2019-2020 school year, from March 16, 2020 through June 12, 2020, M.S.

attended school at home receiving virtual instruction and services.

79.    During the 2020-2021 school year, M.S. attended school at home with virtual instruction

and services until May of 2021 when AAPS offered a hybrid option.

80.    Plaintiff Rita C. Simpson-Vlach and Alan Simpson-Vlach filed an administrative due

process complaint against defendants but did not exhaust their administrative due process remedies

under 20 U.S.C. § 1415(i)(2), on behalf of M.S., because their claims fall within the exceptions

specified by law.

81.    Plaintiffs have neither waived nor abandoned any claims or arguments under IDEA or state

law.

                                               C.P.

82.    C.P. is eligible for special education from AAPS due to a health impairment resulting in

limited alertness to education. Exhibit C.

83.    As a result of C.P.’s health impairment, C.P. has global developmental impairments that

adversely affect his educational abilities and performance. Id.

84.    C.P. struggles with reading, writing, perception, fine motor and gross motor skills,



                                                11
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.12 Filed 06/30/21 Page 12 of 44




mobility, visual motor integration, receptive and expressive speech, and anxiety. Id.

85.    According to C.P.’s April 4, 2019 IEP, C.P. received three to four thirty-minute direct

teacher consultant sessions a week, three thirty-minute direct occupational therapy sessions a

month, three thirty-minute direct speech and language therapy sessions a month, and three thirty-

minute direct social work sessions a month. Id.

86.    According to C.P.’s April 4, 2019 IEP, “the primary mode of service is directly working

with the student.” Id.

87.    C.P.’s April 4, 2019 IEP does not state whether this mode will be in-person or virtual.

88.    C.P.’s April 4, 2019 IEP requires direct teacher consultant services, occupational therapy,

speech and language therapy, and social work services to accommodate his disability so he can

receive a FAPE. Id.

89.    On March 16, 2020, AAPS ceased all in-person education due to the COVID-19 pandemic.

90.    As a result of the March 16, 2020 closure of AAPS schools, AAPS altered C.P.’s IEP for

the 2019-2020 school year to complete virtual instruction and services without prior written notice

and/or the proper participation of parents.

91.    The alterations and concomitant placement of C.P. at home receiving virtual instruction

and services was procedurally defective because AAPS:

       a.      Altered C.P.’s IEP to complete virtual instruction without prior written notice or

any written notice;

       b.      Altered C.P.’s IEP without the meaningful participation of his parents;

       c.      Failed to reconvene an IEP meeting at a time that was mutually agreeable with

parents prior to, or even soon after, changing C.P.’s placement from in-person instruction and

services to home placement with virtual instruction and services;



                                                12
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.13 Filed 06/30/21 Page 13 of 44




       d.      Failed to ensure that C.P. could access a free and appropriate public education on

the same level as his non-disabled peers.

92.    During the 2019-2020 school year, from March 16, 2020 through June 12, 2020, C.P.

attended school at home receiving virtual instruction and services.

93.    During the 2020-2021 school year, C.P. attended school at home receiving virtual

instruction and services until May of 2021 when AAPS offered a hybrid option.

94.    Plaintiff Kathy Bishop and Christopher Place filed an administrative due process complaint

against defendants but did not exhaust their administrative due process remedies under 20 U.S.C.

§ 1415(i)(2), on behalf of C.P., because their claims fall within the exceptions specified by law.

95.    Plaintiffs have neither waived nor abandoned any claims or arguments under the IDEA or

state law.

                                               H.P.

96.    H.P. is eligible for special education from AAPS due to a health impairment arising from

her medical diagnosis of attention deficit hyperactivity disorder (“ADHD”) and “limited alertness

to education.” Exhibit D.

97.    As a result of H.P.’s health impairment, H.P. has global developmental impairments that

adversely affect her educational abilities and performance. Id.

98.    H.P. struggles with inattention, hyperactivity, impulsivity, learning and executive

functioning   problems,     reading,   writing,    math,   visual     motor   integration,   social-

emotional/behavioral skills, and sensory processing. Id.

99.    According to H.P.’s December 9, 2020 IEP, H.P. received three to four twenty-five-to-

thirty-minute sessions of occupational therapy a month, three to four twenty-five-to-thirty-minute

sessions of social work services a month, and seven and a half hours of resource room instruction



                                                  13
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.14 Filed 06/30/21 Page 14 of 44




per week. Id.

100.   H.P.’s IEP states that the “primary mode of service is directly working with the student.”

Id.

101.   H.P.’s December 9, 2020 IEP does not state whether this mode will be in-person or virtual.

102.   H.P.’s December 9, 2020 IEP requires direct occupational therapy, direct social work

services and direct resource room instruction to accommodate her disability so she can receive a

FAPE. Id.

103.   On March 16, 2020, AAPS ceased all in-person education due to the COVID-19 pandemic.

104.   As a result of the March 16, 2020 closure of AAPS schools, AAPS altered H.P.’s IEP for

the 2019-2020 school year to complete virtual instruction and services without any prior written

notice and/or participation of parents.

105.   The alterations and concomitant placement of H.P. at home receiving virtual instruction

and services was procedurally defective because AAPS:

       a.       Altered H.P.’s IEP to complete virtual instruction without prior written notice or

any written notice;

       b.       Altered H.P.’s IEP without the meaningful participation of her parents;

       c.       Failed to reconvene an IEP meeting at a time that was mutually agreeable with

parents prior to, or even soon after, changing H.P.’s placement from in-person instruction and

services to home placement with virtual instruction and services;

       d.       Failed to ensure that H.P. could access a free and appropriate public education on

the same level as her non-disabled peers.

106.   During the 2019-2020 school year, from March 16, 2020 through June 12, 2020, H.P.

attended school at home receiving virtual instruction and services.



                                                14
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.15 Filed 06/30/21 Page 15 of 44




107.      During the 2020-2021 school year, H.P. attended school at home receiving virtual

instruction and services until January of 2021 when her mother placed her in a private school.

108.      Plaintiffs Kathy Bishop and Christopher Place filed an administrative due process

complaint against defendants but did not exhaust their administrative due process remedies under

20 U.S.C. § 1415(i)(2), on behalf of H.P., because their claims fall within the exceptions specified

by law.

109.      Plaintiffs have neither waived nor abandoned any claims or arguments under the IDEA or

state law.

                                 CLASS ACTION ALLEGATIONS

                                   General Class Action Allegations

110.      Plaintiffs bring this action on behalf of themselves and all other similarly situated school

aged children with disabilities covered by IDEA in Michigan and their parents, for the purpose of

asserting the claims alleged in this complaint on a common basis.

111.      A class action is a superior means, and the only practical means, by which plaintiffs and

unknown class members can challenge the actions of the MDE, the WISD, AAPS, the individual

defendants, and other similarly situated LEAs in Michigan, in restricting the rights of named

plaintiffs, and similarly situated class members, under IDEA, MARSE, the ADA, § 504, the

Michigan Act, § 1983 and RICO without providing them due process of law.

112.      The action is brought and may properly be maintained as a class action pursuant to the

Federal Rule of Civil Procedure 23 (a) and 23(b)(2).

113.      This action satisfies the numerosity, commonality, typicality, and adequacy requirements

of Rule 23(a), as well as the predominance and superiority requirements of Rule 23(b)(2), where

applicable.



                                                  15
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.16 Filed 06/30/21 Page 16 of 44




                                    Rule 23(a)(1): Numerosity

114.    The class is so numerous that joinder is impracticable.

115.    All the putative class members are children with disabilities under IDEA in Michigan and

their parents.

116.    The total number of individuals denied the procedural safeguards under IDEA– either in

the past, currently, or in the future – will likely number in the thousands.

                                   Rule 23(b)(2): Commonality

117.    Common questions of law and fact exist as to all members of the class.

118.    All class members seek relief on the common legal question of whether the MDE, the

WISD, AAPS, the individual defendants and other similarly situated LEAs violated IDEA,

MARSE, the ADA, § 504, the Michigan Act, § 1983 and RICO by altering plaintiffs’ IEPS and

changing their educational placement, without following the regulations promulgated under the

statutes.

119.    All class members also present common factual questions regarding AAPS and similarly

situated LEAs’ closures of schools and the putative class members’ concomitant educational

placement.

120.    All class members also present common factual questions regarding MDE, WISD, AAPS,

similarly situated LEAs, and individual defendants’ assurances to the U.S. DOE regarding IDEA

Part B funding.

121.    All class members also present common factual questions regarding whether the MDE

failed to appropriately monitor AAPS and similarly situated LEAs in Michigan and provide the

LEAs with the resources and expertise necessary to protect its disabled students’ procedural

safeguards guaranteed by IDEA.



                                                 16
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.17 Filed 06/30/21 Page 17 of 44




122.   All class members seek injunctive relief requesting that the Court: 1) Issue a declaratory

judgment that the class members’ pendency placement is in-person instruction and services; 2)

Issue a declaratory judgment that AAPS and other similarly situated LEAs’ unilateral change of

placement of plaintiffs from in-person instruction and services to virtual instruction and services

violated the procedural safeguards of IDEA and discriminated against plaintiffs under IDEA,

MARSE, § 504, the ADA, the Michigan Act and § 1983; 3) Issue a declaratory judgment that the

MDE failed to monitor and provide proper oversight and resources to AAPS and similarly situated

LEAs during the COVID-19 pandemic as required under IDEA and MARSE; 4) Order the MDE

and AAPS and other similarly situated LEAs to comply with the procedural safeguards guaranteed

by IDEA for the 2021-2022 school year for the class members unless the U.S. DOE issues IDEA

waivers; 5) Assign a Special Monitor to: a) oversee the completion of Independent Education

Evaluations (“IEE”) for all the class members to determine regressions and loss of competencies

due to the unilateral changes to their IEPs and placements, and reconvene IEP Team meetings

within thirty days of the completion of the IEES; b) make expert recommendations to the Court

regarding compensatory education or pendency payments for the class members to address any

regressions and/or loss of competencies; c) ensure the expert recommendations are included in

writing in the class members’ IEP documents; 6) Require the MDE, WISD, AAPS and other

similarly situated LEAs to comply with IDEA, MARSE, the ADA, § 504, the Michigan Act and §

1983 in the event of any future school closures for which the U.S. DOE does not issue IDEA

waivers; and 7) Assign a RICO Special Monitor to: a) oversee the completion of an independent

audit of defendants’ expenditures of their IDEA Part B Funds from March of 2020 to the present;

b) oversee the defendants’ expenditures of their IDEA Part B Funds for the 2021-2022 school year

to ensure defendants spend IDEA Part B Funds for instruction and/or services for students with



                                                17
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.18 Filed 06/30/21 Page 18 of 44




disabilities under IDEA; c) ensure any IDEA Part B Funds that defendants on items other than

instruction and/or services for students with disabilities under IDEA from March of 2020 through

the present are reimbursed to a monitored account to be spent only upon review and approval by

the RICO Special Monitor.

                                     Rule 23(a)(3): Typicality

123.   Plaintiffs’ claims are typical of the claims of other respective members of the class.

124.   Like all members of the class, plaintiffs are children with disabilities under IDEA in

Michigan or their parents, who were denied the procedural due process or substantive rights

provided by IDEA, MARSE, the ADA, § 504, the Michigan Act and § 1983.

125.   All members of the class claim that the MDE, the WISD, AAPS and similarly situated

LEAs violated their procedural and substantive due process rights provided by IDEA, MARSE,

the ADA, § 504, the Michigan Act and § 1983.

126.   All members of the class, including named plaintiffs, seek a declaratory judgment that the

actions of defendants were unlawful and an injunction preventing defendants from committing

such actions in the future.

127.   There is nothing distinctive about named plaintiffs’ claims for declaratory, injunctive or

pendency relief that would lead to a different result in their case than in any case involving other

class members.

                                     Rule 23(a)(4): Adequacy

128.   Plaintiffs are adequate representatives of the class because their interest in the vindication

of their rights is aligned with the interests of the other class members.

129.   Plaintiffs are members of the class, and their interests do not conflict with those of the other

class members with respect to any claims.



                                                 18
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.19 Filed 06/30/21 Page 19 of 44




130.   Plaintiffs are represented by attorneys from the Brain Injury Rights Group, who have

experience litigating complex civil rights matters in federal court and have detailed knowledge of

IDEA, MARSE, § 504, the ADA, the Michigan Act, § 1983, RICO and other relevant issues.

131.   Class counsel has developed and continues to develop relationships with plaintiffs and

others similarly situated.

                      Rule 23(b)(2): Declaratory and Injunctive Relief Class

132.   A class action is appropriate for declaratory and injunctive relief under Rule 23(b)(2)

because defendants have acted on grounds that apply generally to the class – namely the unilateral

change of placement in March of 2020, from in-person instruction and services to virtual

instruction and services – without complying with plaintiffs’ rights under IDEA, MARSE, § 504,

the ADA, the Michigan Act and § 1983.

133.   The class seeks declaratory and injunctive relief to enjoin the MDE, the WISD, AAPS and

similarly situated LEAs from denying the rights guaranteed under IDEA, MARSE, § 504, the

ADA, the Michigan Act and § 1983 to all AAPS children with disabilities.

134.   Class status is particularly appropriate because there is a risk that any individual member’s

claim for declaratory or injunctive relief will become moot before the litigation is resolved. There

is a risk that a class member that is or was a senior during the 2019-2020 and 2020-2021 school

years will lose eligibility for injunctive relief under IDEA.

                                  Rule 23(b)(3): Damages Class

135.   No class damages are sought at this time, but no claims for damages should be deemed to

be waived by this lawsuit.

                                      CAUSES OF ACTION

                               COUNT ONE
       SYSTEMIC VIOLATIONS OF THE INDIVIDUALS WITH DISABILITIES ACT

                                                 19
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.20 Filed 06/30/21 Page 20 of 44




                              Systemic Violation 1: Prior Written Notice


136.      Plaintiffs reiterate, repeat, and affirm each allegation set forth above as if fully set forth

herein.

137.      20 U.S.C. § 1415(c)(1) requires that a LEA give prior written notice of any action proposed

by the LEA regarding the provision of a FAPE.

138.      The LEAs, including the WISD and AAPS, did not give plaintiffs prior written notice of

their closure of schools and alteration of plaintiffs’ IEPs and school placements from in-person

instruction and services to virtual instruction or services.

139.      MDE failed to appropriately monitor and conduct oversight of its LEAs, including the

WISD and AAPS, to ensure they complied with IDEA’s procedural safeguards upon the March

2020 closing of its schools.

                            Systemic Violation 2: Educational Placements

140.      20 U.S.C. § 1414(e) states that each LEA and SEA “shall ensure that the parents of each

child with a disability are members of any group that makes decisions on the educational placement

of their child.”

141.      20 U.S.C. § 1415(j) states “during the pendency of any proceedings conducted pursuant to

this section, unless the State or local educational agency and the parents otherwise agree, the child

shall remain in the then-current educational placement of the child.” 20 U.S.C. § 1415(j).

142.      20 U.S.C. § 1415(j) obligates courts to implement pendency placement via an automatic

injunction, without analysis of the traditional injunction elements. Ridley School Dist. v. M.R.,

2015 WL 1619420, *4 (2015) (The U.S. Supreme Court “has emphasized that the provision’s text

is ‘unequivocal’ and ‘states plainly’ that the child ‘shall’ remain in his current educational



                                                   20
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.21 Filed 06/30/21 Page 21 of 44




placement ‘during the pendency of any proceedings initiated under the act.’”).

143.   The LEAs, including the WISD and AAPS, did not ensure that the parents of each child

with a disability were included as members of any IEP Team that made decisions on the

educational placement of their children in March of 2020.

144.   The LEAs, including the WISD and AAPS, did not maintain plaintiffs’ pendency

placement through in-person instruction.

145.   MDE failed to appropriately monitor and conduct oversight of its LEAs, including the

WISD and AAPS, to ensure they complied with IDEA’s procedural safeguards upon the March

2020 closing of its schools.

146.   Plaintiffs are entitled to all appropriate relief available under IDEA, including injunctive

relief declaring that the class members’ pendency placement is in-person instruction and requiring

the MDE and its LEAs to comply with IDEA in the event of any future school closures for which

the U.S. DOE does not issue IDEA waivers.

                    Systemic Violation 3: Failure to Reconvene IEP Meetings

147.   20 U.S.C. § 1414(d)(3)(F) states that an IEP may be amended by the entire IEP Team.

148.   AAPS did not reconvene IEP Team Meetings to change plaintiffs’ IEPS to provide for

complete virtual instruction and services.

149.   MDE failed to appropriately monitor and conduct oversight of its LEAs to ensure that they

complied with IDEA’s procedural safeguards upon the March 2020 closing of its schools.

 Systemic Violation 4: Discrimination based on Disability and Denial of Access to Educational
                                          Services

150.   Defendant MDE must ensure that each LEA in Michigan, including AAPS and the WISD,

takes steps to ensure that children with disabilities within their jurisdiction have access to the same

educational opportunities as their non-disabled peers. 20 U.S.C. § 1412(a)(2); §1413(a)(1); 34

                                                  21
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.22 Filed 06/30/21 Page 22 of 44




C.F.R. § 300.110.

151.      Defendants’ systemic failure to ensure that children with disabilities had appropriate access

to the same educational opportunities as their non-disabled peers is a violation of IDEA.

152.      Defendants’ actions have caused plaintiffs’ damages, including regressions in skills and

loss of competencies regarding the goals and objectives outlined in their IEPs.



                                          COUNT TWO
                                  VIOLATION OF MARSE § 300.324

153.      Plaintiffs reiterate, repeat, and reaffirm each allegation set forth above as if fully set forth

herein.

154.      As described at length above, defendants failed to provide plaintiffs procedural safeguards

upon the termination of in-person instruction in March of 2020.

155.      Defendants failed to comply with the procedural requirements for prior written notice,

educational placements, pendency placements, IEP Team Meetings and equal access to instruction

and services for plaintiffs in violation of § 300.518 of MARSE.

156.      Defendants’ actions caused plaintiffs’ damages, including regressions in skills and loss of

competencies regarding the goals and objectives outlined in their IEPs.

157.      All class members seek injunctive relief requesting that the Court: 1) Issue a declaratory

judgment that the class members’ pendency placement is in-person instruction and services; 2)

Issue a declaratory judgment that AAPS and other similarly situated LEAs’ unilateral change of

placement of plaintiffs from in-person instruction and services to virtual instruction and services

violated the procedural safeguards of MARSE; 3) Issue a declaratory judgment that the MDE

failed to monitor and provide proper oversight and resources to AAPS and other similarly situated

LEAs during the COVID-19 pandemic as required under IDEA and MARSE; 4) Order the MDE

                                                    22
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.23 Filed 06/30/21 Page 23 of 44




and AAPS and other similarly situated LEAs to comply with the procedural safeguards guaranteed

by MARSE for the 2021-2022 school year for the class members unless the U.S. DOE issues IDEA

waivers; 5) Assign a Special Monitor to: a) oversee the completion of Independent Education

Evaluations (“IEE”) for all the class members to determine regressions and loss of competencies

due to the unilateral changes to their IEPs and placements, and reconvene IEP Team meetings

within thirty days of the completion of the IEEs; b) make expert recommendations to the Court

regarding compensatory education or pendency payments for the class members to address any

regressions and/or loss of competencies; c) ensure the expert recommendations are included in

writing in the class members’ IEP documents; and 6) Require the MDE and AAPS and other

similarly situated LEAs to comply with MARSE in the event of any future school closures for

which the U.S. DOE does not issue IDEA waivers.

                                   COUNT THREE
                 VIOLATION OF THE REHABILITATION ACT, 29 U.S.C. § 794

158.      Plaintiffs reiterate, repeat, and reaffirm each allegation set forth above as if fully set forth

herein.

159.      Section 504 of the Rehabilitation Act of 1973 and its implementing regulations provide,

“no otherwise qualified individual with a disability in the United States … shall, solely by reason

of her or his disability, be excluded from participation in, be denied the benefits of, or be subjected

to discrimination under any program or activity receiving Federal financial assistance.” 29 U.S.C.

§ 794(a); 34 C.F.R. § 104.4(a).

160.      Among other requirements, entities subject to Section 504 must provide equal opportunity

to qualified persons with disabilities to participate in or benefit from any aid, benefit, or service

they make available. 34 C.F.R. § 104.4(b)(1)(ii).




                                                    23
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.24 Filed 06/30/21 Page 24 of 44




161.   Entities subject to Section 504 must avoid otherwise limiting a qualified individual with a

disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others

receiving an aid, benefit, or service. 34 C.F.R. § 104.4(b)(1)(vii).

162.   A person has a disability under Section 504 if they have a physical or mental impairment

that substantially limits one or more of their major life activities. 42 U.S.C. § 12102(1).

163.   Major life activities include, but are not limited to, caring for oneself, performing manual

tasks, walking, standing, lifting, bending, speaking, learning, and working.           42 U.S.C. §

12102(2)(A).

164.   A “qualified individual with a disability” is one who, with or without reasonable

accommodations for their disability, meets essential eligibility requirements to receive services

from or participate in the programs or activities of a recipient of federal financial assistance. 29

U.S.C. § 794(a).

165.   A “program or activity” includes local education agencies, public boards of education, and

school systems. 29 U.S.C. § 794(b)(2)(B), 20 U.S.C. § 7801(26). A “recipient of federal financial

assistance” is a public or private agency or other entity to which federal financial assistance is

extended directly or through another recipient. 34 C.F.R. § 104.3(f).

166.   Student plaintiffs are individuals having impairments, including but not limited to, specific

learning disorders and ADHD, that affect the major life activity of learning.

167.   Student plaintiffs are otherwise qualified individuals with disabilities who meet essential

eligibility requirements to receive services from or participate in the programs or activities of the

AAPS and other similarly situated LEAs. 42 U.S.C. § 12131(2); 29 U.S.C. § 794(a).

168.   The MDE and LEAs receive federal funds to comply with § 504.




                                                 24
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.25 Filed 06/30/21 Page 25 of 44




169.   The MDE and LEAs are entities subject to the non-discrimination requirements of Section

§ 504. 29 U.S.C. § 794(a); 34 C.F.R. § 104.4.

170.   AAPS and other similarly situated LEAs’ closure of in-person instruction in March of 2020

discriminated against plaintiffs as persons with disabilities, who necessitate in-person services

including occupational therapy, speech therapy, social work services and resource room services,

by denying them equal access and otherwise limiting their access to education, programs, and

services as compared to their non-disabled peers. 34 C.F.R. §§ 104.4(a), 104.4(b)(ii) and (iv).

171.   The LEAs’ closure of in-person instruction in March of 2020 was illegal disability-based

discrimination that violated Section 504 of the Rehabilitation Act of 1973.

172.   As a proximate cause of these violations of Section 504, plaintiffs have suffered harm as

set forth above.

                               COUNT FOUR
 VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §
                                  12101

173.   Plaintiffs incorporate all prior allegations.

174.   Title II of the ADA and its implementing regulations forbid public entities, including local

educational agencies, to exclude or deny people with disabilities the benefits of its services,

programs, or activities, or to discriminate based on disability. 42 U.S.C. § 12132; 28 C.F.R. §

35.104.

175.   Prohibited disability-based discrimination by public entities includes the failure to provide

qualified individuals with disabilities an equal opportunity to participate in or benefit from aids,

benefits, or services or “otherwise limit” a qualified individual with a disability in the enjoyment

of any right, privilege, aid, benefit, or service. 28 C.F.R. § 35.130(b)(1)(h) & (vii). Prohibited




                                                 25
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.26 Filed 06/30/21 Page 26 of 44




discrimination additionally includes the failure to make reasonable modifications as necessary to

avoid discrimination against an individual based on their disability. 28 C.F.R. § 35.130(b)(7).

176.   An “individual with a disability” is one who has a physical or mental impairment that

substantially limits one or more of their major life activities. 42 U.S.C. § 12102(1).

177.   Major life activities include, but are not limited to, caring for oneself, performing manual

tasks, walking, standing, lifting, bending, speaking, learning, and working.             42 U.S.C. §

12102(2)(A).

178.   A “qualified individual with a disability” is one who, with or without reasonable

accommodations for his or her disability, meets essential eligibility requirements to receive

services from or participate in the programs or activities of the public entity. 42 U.S.C. § 12131(2).

179.   Plaintiffs are individuals having impairments, including but not limited to, specific learning

disorders and ADHD, that affect the major life activity of learning.

180.   Plaintiffs’ impairments affect their major life activities including learning. 42 U.S.C. §

12102(2)(A).

181.   Plaintiffs are otherwise qualified individuals with disabilities who meet the essential

eligibility requirements to receive services from or participate in the programs or activities of

AAPS and other similarly situated LEAs. 42 U.S.C. § 12131(2).

182.   The MDE and its LEAs are public entities forbidden to discriminate based on disability.

42 U.S.C. § 12132.

183.   AAPS and other similarly situated LEAs’ closure of in-person instruction in March of 2020

discriminated against plaintiffs as persons with disabilities, who necessitate in-person services

including occupational therapy, speech therapy, social work services and resource room services,




                                                 26
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.27 Filed 06/30/21 Page 27 of 44




by denying them equal access and otherwise limiting their access to education, programs, and

services as compared to their non-disabled peers. 34 C.F.R. §§ 104.4(a), 104.4(b)(ii) and (iv).

184.      As a proximate cause of these violations of Title II of the Americans with Disabilities Act,

plaintiffs have suffered harm as set forth above.

                             COUNT FIVE
 VIOLATION OF THE MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

185.      Plaintiffs incorporate all prior allegations.

186.      The Michigan Persons with Disabilities Civil Rights Act (“MPDCRA or the Michigan

Act”) prohibits educational institutions to exclude or deny people with disabilities the full benefits

of their programs, activities, and facilities or to discriminate based on disability. M.C.L. § 37.1101

et seq.

187.      The MDE and its LEAs are educational institutions as the term is defined in M.C.L. §

37.1401.

188.      Student plaintiffs are persons with disabilities as that term is defined in the Michigan Act

because they have impairments, including but not limited to, specific learning disorders and

ADHD, that affect the major life activity of learning.

189.      AAPS and other similarly situated LEAs closure of in-person instruction in March of 2020

discriminated against plaintiffs as persons with disabilities, who necessitate in-person services

including occupational therapy, speech therapy, social work services and resource room services,

by denying them equal access and otherwise limiting their access to education, programs and

services as compared to their non-disabled peers. M.C.L. § 37.1402.

190.      As a proximate cause of these violations of the Michigan Persons with Disabilities Act,

plaintiffs have suffered harm as set forth above.




                                                    27
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.28 Filed 06/30/21 Page 28 of 44




                              COUNT SIX
   VIOLATION OF THE FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION
                            (42 U.S.C. §1983)

191.   Plaintiffs incorporate all prior allegations.

192.   Section 1 of the Fourteenth Amendment provides:

               All persons born or naturalized in the United States and subject to the
               jurisdiction thereof, are citizens of the United States and of the State
               wherein they reside. No State shall make or enforce any law which shall
               abridge the privileges or immunities of citizens of the United States; nor
               shall any State deprive any person of life, liberty, or property, without due
               process of law; nor deny to any person within its jurisdiction the equal
               protection of the laws.

U.S. CONST., amend. XIV, § 1.

193.   In order to provide a remedy for violations of the Fourteenth Amendment, Congress has

enacted § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws, shall be
               liable to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a judicial
               officer for an act or omission taken in such officer's judicial capacity,
               injunctive relief shall not be granted unless a declaratory decree was
               violated or declaratory relief was unavailable. For purposes of this section,
               any Act of Congress applicable exclusively to the District of Columbia shall
               be considered to be a statute of the District of Columbia.

42 U.S.C. § 1983.

194.   Defendants deprived plaintiffs of their rights as guaranteed by the Fourteenth Amendment

to the United States Constitution, in violation of the Civil Rights Act of 1871, 42 U.S.C. § 1983,

when it closed its in-person instruction in March of 2020.

195.   Specifically, plaintiffs have been deprived of their right to equal protection under the

Fourteenth Amendment by the acts of defendants under the color of state authority.

                                                 28
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.29 Filed 06/30/21 Page 29 of 44




196.   Defendants’ closure of schools in March of 2020 resulted in a disparate impact on plaintiffs

due to their disabilities in violation of the ADA and § 504.

197.   Student plaintiffs are all students with disabilities under the ADA and § 504.

198.   Defendants closed schools in March of 2020 in response to the COVID-19 Pandemic.

199.   As a direct and proximate result thereof, student plaintiffs suffered harm including

significant regressions in skills and loss of competencies.

200.   Defendants rendered the student plaintiffs more vulnerable to harm by closing its schools.


                             COUNT SEVEN
 VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
                     ACT (“RICO”), 18 U.S.C. §1962(c)
                      (Against Individual Defendants)

201.   Plaintiffs incorporate by reference all preceding paragraphs.

202.   This RICO cause of action arises from a scheme by individual defendants Swift, Fidishin,

Menzel, Norman and Rice, in their official capacities, to fraudulently use their enterprises – AAPS,

WISD and MDE respectively – to defraud plaintiffs, the beneficiaries of IDEA Part B, of millions

of dollars by making false assurances that the MDE and its LEAs complied with IDEA during the

COVID-19 pandemic. Exhibits H and I.

203.   Each plaintiff is a person as defined in 18 U.S.C. §§ 1961(3) and 1964(c).

204.   Each individual defendant is a person as defined in 18 U.S.C. §§ 1961 (3) and 1964 (c).

                                      The Applicable Statutes

205.   Under 18 U.S.C. § 1962(c) it shall be unlawful for “any person employed by or associated

with an enterprise engaged in, or the activities of which affect, interstate or foreign commerce to

conduct or participate directly or indirectly in the conduct of such enterprise’s affairs for a pattern

of racketeering activity or collection of unlawful debt.”



                                                  29
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.30 Filed 06/30/21 Page 30 of 44




206.    Under 18 U.S.C. § 1962(d), it is unlawful to conspire to violate any of the RICO substantive

provisions, including § 1962(c).

207.    18 U.S.C. § 1964(a) creates a private cause of action to “prevent and restrain violations”

of section 1962.

                              The Enterprises – MDE, WISD and AAPS

208.    The enterprises, as described in 18 U.S.C. § 1961(4), are the MDE, AAPS and WISD. Each

enterprise is an association in fact consisting of individuals who function together as a continuing

unit with consensual decision-making authority. Individual defendants herein conduct the affairs

of their respective enterprise in part through predicate activity that defrauds plaintiffs through false

assurances that the MDE, AAPS, WISD and similarly situated LEAs complied with IDEA during

the COVID-19 pandemic. Exhibits H and I. For example, Dr. Jeanice K. Swift, in her official

capacity as the Superintendent of AAPS, and Dr. Marianne Fidishin, in her official capacity as

Executive Director of Student Intervention and Support Services of AAPS, are among the

individuals who conduct the operation of the AAPS enterprise in part through racketeering activity,

as described further below.

209.    MDE assured the U.S. DOE that: “[c]hildren with disabilities and their parents are afforded

the procedural safeguards required by 34 CFR §§ 300.400 through 300.536 and in accordance with

20 U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” Id.

210.    MDE assured the U.S. DOE that “[t]he Chief Executive Officer of a State or designee of

the officer shall ensure that an interagency agreement or other mechanism for interagency

coordination is in effect between each public agency described in subparagraph (b) of 34 § CFR

300.154 and the State education agency, in order to ensure that the services described in paragraph

(b)(1)(i) that are needed to ensure a free appropriate public education are provided, include the



                                                  30
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.31 Filed 06/30/21 Page 31 of 44




provision of such services during the pendency of any dispute under § 300.154(a)(3).” Id.

211.   Each individual defendant named herein conducted the affairs of his/her respective

enterprise.

212.   Each enterprise operated as an ongoing organization separate and distinct from the

individual defendants.

213.   Each enterprise has a structure separate and apart from the racketeering activity in which

the individual defendants engaged. Each enterprise is a governmental entity that consists of

numerous different individuals who function together with consensual decision-making authority

to conduct the management and operation of the particular governmental entity.

214.   Each enterprise had longevity sufficient to permit their respective individual RICO

defendants to pursue the enterprise’s purpose.

215.   The activities of each enterprise affected interstate commerce through mail and interstate

wires to and from the U.S. DOE in Washington D.C. Each enterprise affected interstate commerce

through each individual defendant’s unlawful transmission of assurances of compliance with

IDEA via interstate electronic mail that was fraudulently prepared and submitted in furtherance of

the racketeering scheme. Each enterprise affected interstate commerce based on each individual

defendant’s collection of IDEA Part B funds wired to them through interstate banks from the U.S.

DOE based on these fraudulent assurances.

                                   The Racketeering Violation

216.   On or about March of 2020 and continuing up through the date of the filing of this

complaint, each individual RICO defendant named herein, a person associated with or employed

by their respective enterprise, did knowingly and unlawfully conduct, or participate, directly or

indirectly, in each enterprise through a pattern of racketeering activity within the meaning of 18



                                                 31
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.32 Filed 06/30/21 Page 32 of 44




U.S.C. §§1961(1) and 1961 (5), all in violation of 18 U.S.C.§ 1962(c).

217.   Each defendant engaged in a pattern of racketeering activity by committing at least two

acts of racketeering activity within 10 years of each individual act.

218.   Each individual defendant’s actions violated the federal mail and wire fraud statutes, 18

U.S.C. § 1341 and 18 U.S.C. §§ 1343, predicate acts for purposes of racketeering.

219.   From March of 2020 through the present, each individual RICO defendant knowingly and

intentionally engaged in an ongoing pattern of racketeering activity under 18 U.S.C. § 1962(c) by

committing the predicate acts of wire fraud and mail fraud as set forth below. The fraudulent

schemes involved using the interstate wires to defraud plaintiffs, the beneficiaries of IDEA Part B

Funds, of their procedural and substantive rights.

                          Predicate Acts by Officials of Each Enterprise

                      Dr. Jeanice Swift and Dr. Marianne Fidishin for AAPS

220.   Upon information and belief, Dr. Jeanice K. Swift, in her official capacity as the

Superintendent of AAPS, assured the WISD, between January of 2019 and July of 2019, that

AAPS had “policies and procedures in place as required by Part B of the Individuals with

Disabilities Education Act.” Exhibit I.

221.   In addition, upon information and belief, Dr. Jeanice K. Swift, in her official capacity as

the Superintendent of AAPS, assured the WISD, between January of 2019 and July of 2019, that:

“[c]hildren with disabilities and their parents are afforded the procedural safeguards required by

34 CFR §§ 300.400 through 300.536 and in accordance with 20 U.S.C. § 1412(a)(6); 34 CFR§

300.121.” Id.

222.   In addition, upon information and belief, Dr. Jeanice K. Swift, in her official capacity as

the Superintendent of AAPS, and Dr. Marianne Fidishin, in her official capacity as Executive



                                                 32
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.33 Filed 06/30/21 Page 33 of 44




Director of Student Intervention and Support Services of AAPS, made assurances to the WISD,

between January of 2020 and July of 2020, that AAPS had “policies and procedures in place as

required by Part B of the Individuals with Disabilities Education Act.” See id.

223.   In addition, upon information and belief, Dr. Jeanice K. Swift, in her official capacity as

the Superintendent of AAPS, and Dr. Marianne Fidishin, in her official capacity as Executive

Director of Student Intervention and Support Services of AAPS, made assurances to the WISD,

between January of 2020 and July of 2020 that: “[c]hildren with disabilities and their parents are

afforded the procedural safeguards required by 34 CFR §§ 300.400 through 300.536 and in

accordance with 20 U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” See id.

224.   In furtherance of her scheme to defraud, and with the purpose of executing her scheme to

defraud, Defendant Swift used interstate wires to defraud plaintiffs of their rights under IDEA.

The interstate wires consisted of electronic messages and the collection of federal funds through

the interstate banking system, all in furtherance of the scheme to defraud, and in violation of 18

U.S.C. § 1343. Defendant Swift used the interstate wires in the years 2019 and 2020, and is

continuing to use them, to further her objective to obtain federal funds under the false pretense that

plaintiffs’ procedural and substantive rights under IDEA were protected by AAPS during its

closure.

225.   In furtherance of her scheme to defraud, and with the purpose of executing her scheme to

defraud, Defendant Fidishin herein, used interstate wires to defraud plaintiffs of their rights under

IDEA. The interstate wires consisted of electronic messages and the collection of federal funds

through the interstate banking system, all in furtherance of the scheme to defraud, and in violation

of 18 U.S.C. § 1343. Defendant Fidishin used the interstate wires in 2020, and is continuing to

use them, to further her objective to obtain federal funds under the false pretense that plaintiffs’



                                                 33
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.34 Filed 06/30/21 Page 34 of 44




procedural and substantive rights under IDEA were protected by AAPS during its closure.

                     Defendant Scott Menzel and Naomi Norman for WISD

226.   Upon information and belief, Defendant Scott Menzel, in his official capacity as former

Interim Superintendent of WISD, made assurances to the MDE, between January of 2019 and July

of 2019, that WISD had “policies and procedures in place as required by Part B of the Individuals

with Disabilities Education Act.” Exhibit I.

227.   In addition, upon information and belief, Defendant Scott Menzel, in his official capacity

as former Interim Superintendent of WISD, made assurances to the MDE, between January of

2019 and July of 2019, that: “[c]hildren with disabilities and their parents are afforded the

procedural safeguards required by 34 CFR §§ 300.400 through 300.536 and in accordance with 20

U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” Id.

228.   In addition, upon information and belief, Defendant Naomi Norman, in her official capacity

as current Interim Superintendent of WISD, made assurances to the MDE, between January of

2020 and July of 2020, that WISD had “policies and procedures in place as required by Part B of

the Individuals with Disabilities Education Act.” See id.

229.   In addition, upon information and belief, Defendant Naomi Norman, in her official capacity

as current Interim Superintendent of WISD, assured the MDE, between January of 2020 and July

of 2020 that: “[c]hildren with disabilities and their parents are afforded the procedural safeguards

required by 34 CFR §§ 300.400 through 300.536 and in accordance with 20 U.S.C. § 1412(a)(6);

34 CFR§ 300.121.” Id.

230.   In furtherance of his scheme to defraud, and with the purpose of executing his scheme to

defraud, Defendant Menzel used interstate wires to defraud plaintiffs of their rights under IDEA.

The interstate wires consisted of electronic messages and the collection of federal funds through



                                                34
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.35 Filed 06/30/21 Page 35 of 44




the interstate banking system, all in furtherance of the scheme to defraud, and in violation of 18

U.S.C. § 1343. Defendant Menzel used interstate wires in 2019 to further his objective to obtain

federal funds under the false pretense that plaintiffs’ procedural and substantive rights under IDEA

were protected by WISD during the closure of AAPS.

231.    In furtherance of her scheme to defraud, and with the purpose of executing her scheme to

defraud, Defendant Norman used interstate wires to defraud plaintiffs of their rights under IDEA.

The interstate wires consisted of electronic messages and the collection of federal funds through

the interstate banking system, all in furtherance of the scheme to defraud, and in violation of 18

U.S.C. § 1343. Defendant Norman used these interstate wires in 2020, and is continuing to use

them, to further her objective to obtain federal funds under the false pretense that plaintiffs’

procedural and substantive rights under IDEA were protected by the WISD during the closure of

AAPS.

                         Defendant Michael F. Rice, Ph.D. for the MDE

232.    Upon information and belief, Defendant Michael F. Rice, Ph.D., in his official capacity as

State Superintendent for MDE, via mail fraud through interstate commerce, made assurances to

the U.S. DOE, between January of 2019 and July of 2019, that MDE had “policies and procedures

in place as required by Part B of the Individuals with Disabilities Education Act.” Exhibit I.

233.    In addition, upon information and belief, Defendant Michael F. Rice, Ph.D., in his official

capacity as State Superintendent for MDE, via mail fraud through interstate commerce, made

assurances to the U.S. DOE, between January of 2019 and July of 2019, that: “[c]hildren with

disabilities and their parents are afforded the procedural safeguards required by 34 CFR §§ 300.400

through 300.536 and in accordance with 20 U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” Id.

234.    In addition, upon information and belief, Defendant Michael F. Rice, Ph.D., in his official



                                                35
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.36 Filed 06/30/21 Page 36 of 44




capacity as State Superintendent for MDE, via mail fraud through interstate commerce, assured

the U.S. DOE, between January of 2019 and July of 2019, that “[t]he Chief Executive Officer of a

State or designee of the officer shall ensure that an interagency agreement or other mechanism for

interagency coordination is in effect between each public agency described in subparagraph (b) of

34 CFR § 300.154 and the State education agency, in order to ensure that the services described

in paragraph (b)(1)(i) that are needed to ensure a free appropriate public education are provided,

include the provision of such services during the pendency of any dispute under § 300.154(a)(3).”

Id.

235.   On August 8, 2019, Michael F. Rice, Ph.D., State Superintendent for MDE mailed and

emailed all Michigan Intermediate School Districts and State Agency Directors of Special

Education a Memo that provided “notice of grant awards to the Intermediate School Districts and

State Agencies under the Individuals with Disabilities Education Act (IDEA), Part B, Section

611.” Exhibit H, August 8, 2019, Memo from MDE to LEAs.

236.   Upon information and belief, MDE collected IDEA Part B funds from the U.S. DOE via

wire fraud through interstate commerce. See id.

237.   Exhibit A attached to the memo shows that MDE received over $377 million from the U.S.

DOE. Id.

238.   Exhibit A also shows that the WISD received $10,813,290.00 “Flowthrough” IDEA for

the 2019-2020 school year and $143,000.00 in “General Supervision” from the U.S. DOE. Id.

239.   In addition, upon information and belief, Defendant Michael F. Rice, Ph.D., in his official

capacity as State Superintendent for MDE, made assurances, via mail fraud through interstate

commerce, to the U.S. DOE, between January of 2020 and July of 2020, that MDE had “policies

and procedures in place as required by Part B of the Individuals with Disabilities Education Act.”



                                               36
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.37 Filed 06/30/21 Page 37 of 44




See Exhibit I.

240.   In addition, upon information and belief, Defendant Michael F. Rice, Ph.D., in his official

capacity as State Superintendent for MDE, made assurances, via mail fraud through interstate

commerce, to the U.S. DOE, between January of 2020 and July of 2020, that: “[c]hildren with

disabilities and their parents are afforded the procedural safeguards required by 34 CFR §§ 300.400

through 300.536 and in accordance with 20 U.S.C. § 1412(a)(6); 34 CFR§ 300.121.” See id.

241.   In addition, upon information and belief, Defendant Michael F. Rice, Ph.D., in his official

capacity as State Superintendent for MDE, assured the U.S. DOE, via mail fraud through interstate

commerce, between January of 2020 and July of 2020, that “[t]he Chief Executive Officer of a

State or designee of the officer shall ensure that an interagency agreement or other mechanism for

interagency coordination is in effect between each public agency described in subparagraph (b) of

34 § CFR 300.154 and the State education agency, in order to ensure that the services described in

paragraph (b)(1)(i) that are needed to ensure a free appropriate public education are provided,

include the provision of such services during the pendency of any dispute under § 300.154(a)(3).”

Id.

242.   Upon information and belief, in August of 2020, Michael F. Rice, Ph.D., State

Superintendent for MDE, mailed and e-mailed all Michigan Intermediate School Districts and

State Agency Directors of Special Education a Memo that provided notice of grant awards to the

Intermediate School Districts and State Agencies under the Individuals with Disabilities Education

Act (IDEA), Part B, Section 611.

243.   Upon information and belief, MDE collected the IDEA Part B funds from the U.S. DOE

via wire fraud through interstate commerce.

244.   Upon information and belief, MDE received IDEA Part B funds from the U.S. DOE, and



                                                37
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.38 Filed 06/30/21 Page 38 of 44




then distributed them to the WISD by wire.

245.   Upon information and belief, the WISD received the IDEA Part B funds from the MDE,

and then distributed them to AAPS by wire.

246.   Upon information and belief, AAPS received the IDEA Part B funds from the WISD, and

used them for unlawful purposes, including but not limited to purchasing personal protective

equipment for all staff and students.

247.   In furtherance of his scheme to defraud, and with the purpose of executing his scheme to

defraud, Defendant Rice used interstate wires to defraud plaintiffs of their rights under IDEA. The

interstate wires consisted of electronic messages and the collection of federal funds through the

interstate banking system, all in furtherance of the scheme to defraud, and in violation of 18

U.S.C.§ 1343. These interstate wires were collected by Defendant Rice in the years 2019, 2020

and are continuing to be collected, to further his objective to obtain federal funds under the false

pretense that plaintiffs’ procedural and substantive rights under IDEA were protected by the MDE.

248.   Each use of wire communications in connection with the scheme to defraud constitutes the

offense of wire fraud as prohibited by 18 U.S.C. § 1343.

249.   Contrary to the individual defendants’ assurances, the MDE, the WISD and AAPS did not

give plaintiffs prior written notice of its closure of schools and alteration of plaintiffs’ IEPs and

school placements from in-person instruction and services to virtual instruction or services during

the COVID-19 pandemic.

250.   Contrary to the individual defendants’ assurances, the MDE, the WISD and AAPS did not

ensure that the parents of each child with a disability were included as members of any IEP Team

that made decisions on the educational placement of their children during the COVID-19

pandemic.



                                                 38
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.39 Filed 06/30/21 Page 39 of 44




251.    Contrary to the individual defendants’ assurances, the MDE, the WISD and AAPS did not

maintain plaintiffs’ pendency placement through in-person instruction during the COVID-19

pandemic.

252.    Contrary to the individual defendants’ assurances, the MDE, the WISD and AAPS did not

reconvene IEP Team Meetings to change plaintiffs’ IEPs to provide for complete virtual

instruction and services during the COVID-19 pandemic.

                                   Pattern of Racketeering Activity

253.    The course of conduct engaged in by each individual RICO defendant constituted both

“continuity” and “relatedness” of the racketeering activity, thereby constituting a pattern of

racketeering activity, as that term is defined in 18 U.S.C. § 1961(5).

254.    The individual defendants’ predicate acts have “similar purposes, results, participants, or

methods of commission or are related to the affairs of the Enterprise.” See id.

255.    All predicate acts had the same purpose of defrauding plaintiffs of IDEA Funds.

256.    The continuity of the pattern of racketeering activity constitutes closed-ended continuity

as it occurred over a substantial period, from about March 2020 to the present.

257.    There is a threat of continued activity as each individual defendant has repeatedly engaged

in the illegal and illicit activities. Engaging in the pattern of racketeering as set forth herein is the

regular way the individual defendants conduct the affairs of their respective associated association

in fact enterprises. Because each enterprise has been in existence for many years, and the seeking

of federal funding by these individual defendants on behalf of their associated association in fact

enterprises will continue indefinitely, each individual defendant, through the operation of his or

her associated association in fact enterprise, remain a threat to others and their racketeering activity

meets the open-ended continuity test.



                                                   39
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.40 Filed 06/30/21 Page 40 of 44




                                                  Injury

258.   As a direct and proximate result of the individual defendants’ predicate acts in furtherance

of violating 18 U.S.C. § 1962(a), plaintiffs have been and are continuing to be deprived of their

rights under IDEA, as set forth more fully above.

259.   As a direct and proximate result thereof, plaintiffs suffered harm including significant

regressions in skills and loss of competencies.

                                 COUNT EIGHT
 VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
                         ACT (“RICO”), 18 U.S.C. §1962(d)
           (Federal Civil RICO Conspiracy against Individual Defendants)

260.   Plaintiffs repeat each of the allegations contained in the paragraphs above as if set forth

herein at length.

261.   In March 2020, each RICO defendant described above, conspired to violate § 1962(c), by

agreeing that a co-conspirator would conduct or participate in the affairs of his or her respective

enterprise through a pattern of racketeering, consisting of acts indictable under 18 U.S.C. § 1341,

and 18 U.S.C. § 1343, as more fully described in Count Seven.

262.   The conspiratorial objective of that mutual agreement was intended to fraudulently obtain

and use plaintiffs’ IDEA Part B funds, and such conspiratorial conduct violates §1962(d).

263.   Each RICO conspiracy defendant intended to further the schemes to defraud, as described

in Count Seven, and agreed that either they, or a co-conspirator, would commit a pattern of

racketeering.

264.   The individual defendants engaged in numerous predicate racketeering acts in furtherance

of the conspiracy including systemic fraudulent assurances designed to defraud plaintiffs of their

procedural and substantive rights under IDEA.

265.   The nature of the above-described acts, material misrepresentations, and omissions in

                                                  40
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.41 Filed 06/30/21 Page 41 of 44




furtherance of the conspiracy give rise to an inference that each individual defendant not only

agreed to the objective of an 18 U.S.C. §1962(d) violation of RICO by conspiring to violate 18

U.S.C. § 1962(c) but was aware that his or her ongoing fraudulent acts were and are part of an

overall pattern of racketeering activity.

                                      PRAYER FOR RELIEF

Wherefore, plaintiffs respectfully request that the Court:

1.     Assert jurisdiction over this matter;

2.     Certify this action as a class action pursuant to Fed. R. Civ. P. 23(a) and (b)(2).

3.     Issue a declaratory judgment that the class members’ pendency placement is in-person

instruction and services;

4.     Issue a declaratory judgment that AAPS and other similarly situated LEAs’ unilateral

change of placement of plaintiffs from in-person instruction and services to virtual instruction and

services violated the procedural safeguards of IDEA and discriminated against plaintiffs under

IDEA, MARSE, § 504, the ADA, the Michigan Act and § 1983;

5.     Issue a declaratory judgment that the MDE failed to monitor and provide proper oversight

and resources to AAPS and other similarly situated LEAs during the COVID-19 pandemic as

required under IDEA and MARSE;

6.      Order the MDE, WISD, AAPS and other similarly situated LEAs to comply with the

procedural safeguards guaranteed by IDEA for the 2021-2022 school year for the class members

unless the U.S. DOE issues IDEA waivers;

7.     Assign a Special Monitor to:         a) oversee the completion of Independent Education

Evaluations (“IEE”) for all the class members to determine regressions and loss of competencies

due to the unilateral changes to their IEPs and placements, and reconvene IEP Team meetings



                                                 41
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.42 Filed 06/30/21 Page 42 of 44




within thirty days of the completion of the IEEs; b) make expert recommendations to the Court

regarding compensatory education or pendency payments for the class members to address any

regressions and/or loss of competencies; c) ensure the expert recommendations are included in

writing in the class members’ IEP documents;

8.     Require the MDE and its LEAs to comply with IDEA, MARSE, the ADA, § 504, the

Michigan Act and § 1983 in the event of any future school closures for which the U.S. DOE does

not issue IDEA waivers;

9.     Assign a RICO Special Monitor to: a) oversee the completion of an independent audit of

defendants’ expenditures of their IDEA Part B Funds from March of 2020 to the present; b)

oversee the defendants’ expenditures of their IDEA Part B Funds for the 2021-2022 school year

to ensure defendants spend IDEA Part B Funds for instruction and/or services for students with

disabilities under IDEA; c) ensure any IDEA Part B Funds that defendants spent on items other

than instruction and/or services for students with disabilities under IDEA from March of 2020

through the present are reimbursed to a monitored account to be spent only upon review and

approval by the RICO Special Monitor;

10.    Declare plaintiffs to be the “substantially prevailing party” (for purposes of IDEA’s fee

shifting provision);

11.    Grant leave to plaintiffs to submit a statutory fee application;

12.    Direct defendants to pay for the costs and expenses for maintaining this action, including

reasonable attorneys’ fees pursuant to 20 U.S.C. § 1415(i)(3)(B);

13.    Award attorneys' fees pursuant to the Rehabilitation Act, the Americans with Disabilities

Act, 42 U.S.C. § 1988 and the Michigan Persons with Disabilities Civil Rights Act;

14.    Retain jurisdiction over this action until such time as this Court is satisfied that the systemic



                                                  42
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.43 Filed 06/30/21 Page 43 of 44




violations of the laws and regulations complained of herein have been rectified; and

15.    Grant such other or further relief that the Court may deem just and proper.



                                             Respectfully submitted,

                                             s/Charlotte G. Carne
                                             Charlotte G. Carne (P61153)
                                             Attorney for Plaintiffs
                                             Brain Injury Rights Group
                                             300 East 95th Street, Suite 130
                                             New York, NY 10128
                                             (646) 850-5035
                                             charlotte@pabilaw.org




                                               43
Case 2:21-cv-11532-JEL-APP ECF No. 1, PageID.44 Filed 06/30/21 Page 44 of 44




                                    EXHIBITS

A              10/28/19 A.S. IEP
B              2/20/20 M.S. IEP
C              4/4/19 C.P. IEP
D              12/12/19 H.P. IEP
E              3/12/20 Supplemental Fact Sheet by the United States Department of
               Education
F              March 2020 Questions and Answers for Providing Services to Children with
               Disabilities during the Coronavirus Disease 2019 Outbreak
G              April 10, 2020 Guidance from the MDE
H              August 8, 2019 IDEA Award
I              July 1, 2020 Letter from U.S. DOE




                                         44
